Citation Nr: 0709787	
Decision Date: 04/04/07    Archive Date: 04/16/07	

DOCKET NO.  05-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for actinic keratosis, to 
include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active military duty from October 1972 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the veteran's claim.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Actinic keratosis is not considered a radiogenic disease 
by VA laws and regulations, and the preponderance of the 
competent medical evidence is against the finding that the 
veteran's chronic actinic keratosis is causally attributable 
to in-service exposure to ionizing radiation.  


CONCLUSION OF LAW

Actinic keratosis were not incurred or aggravated in active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify and Assist

The veteran was provided formal VCAA notice in January 2004, 
prior to the issuance of the adverse rating decision now on 
appeal from May 2004.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  While he was not provided with notice of the 
type of evidence necessary to establish a potential 
disability rating or an effective date, this failure was 
harmless error as the weight of the evidence is against his 
claim.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

His service medical and personnel records were collected for 
review.  The veteran submitted certain medical articles 
regarding radiation (although of little to no probative value 
due to the lack of specificity to his particular case), and 
other written argument and testimony in his behalf.  Records 
of the veteran's treatment with VA have been submitted for 
review and the veteran has been provided VA examinations.  As 
the record contains adequate medical evidence to make a 
determination in the instant case, additional VA examination 
and/or medical opinion is not warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A transcript of the 
video-conference hearing before the undersigned in September 
2006 is of record.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  In 
May 2004, the veteran submitted a written statement 
indicating that he had no further evidence to submit.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.

Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain specified diseases, including malignant tumors, 
which are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for a radiogenic disease may be 
established in several ways.  Service connection may be 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more within the first post-service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

If a veteran participated in service in a radiation-risk 
activity (as defined by statue and regulation) and, after 
service, developed one of certain enumerated cancers, it will 
be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

If a veteran was exposed in service to ionizing radiation 
and, after service, developed any cancer within a specified 
period for each by law, then the veteran's claim is referred 
to the Under Secretary for Benefits who must determine, based 
on the extent of exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  
38 C.F.R. § 3.311.

Inasmuch as the statutory and regulatory provisions regarding 
service connection for radiogenic diseases do not operate to 
exclude the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease which has been competently etiologically 
related to inservice events.  38 C.F.R. § 111(b); 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

The term radiation-exposed veteran means a veteran who while 
serving on active duty participated in a radiation-risk 
activity.  Radiation-risk activities include a specifically 
listed series of activities by law and regulation, and 
although the veteran is documented as serving aboard a 
nuclear powered submarine, that service is not considered a 
radiation-risk activity as defined by VA laws and 
regulations.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans, as above 
defined, includes various listed cancers.  38 U.S.C.A. 
§ 1112(b); 38 C.F.R. § 3.309(d)(2).

Under 38 C.F.R. § 3.311, claims for disability or death 
alleged as attributable to inservice exposure to ionizing 
radiation, does not give rise to a presumption of service 
connection, but rather establishes a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  Under this regulation, radiation dose estimates 
will be obtained in all claims in which it is established 
that a radiogenic disease first became manifest after service 
and was not manifest to a compensable degree within any 
applicable presumptive period.  Under this regulation, there 
is also provided another list of specific cancers, including 
"any other cancer."

Analysis

In written statements and sworn testimony before the 
undersigned, the veteran has argued that he did not manifest 
actinic keratosis at any time during service, but first did 
so some time in the 1980's.  He did not, however, seek any 
treatment for what he identified as scaly lesions which 
mostly resolved on their own until some time in 2003, when 
these lesions did not resolve.  In his initial claim (but not 
in testimony before the undersigned), the veteran referred to 
an incident which occurred when he served aboard a nuclear 
submarine, when he was working topside, when his boat was in 
port in Spain, and he believed that he was dosed with water 
that contained some amount of radioactive coolant.  He wrote, 
however, that following a surface decontamination and 
monitoring, it was determined that the levels of 
radioactivity were not in excess of normal occupational 
exposure limits and he remained on full duty.  The veteran 
attached a copy of his military record of occupational 
exposure to ionizing radiation, which documented affirmative 
exposures from March 1974 through September 1978.  All total 
exposures listed appeared to be for gamma and X-ray, and no 
single entry is made for skin dose, as might be expected if 
actually emersed or dosed in with water tainted by nuclear 
reactor coolant.

The veteran has also argued his belief that his actinic 
keratosis must be attributable to radiation exposure during 
his documented service aboard a nuclear powered submarine 
because there is no family history of this problem and 
because he has manifested multiple keratosis in areas which 
are not ordinarily exposed to the sun, primarily his lower 
extremities.  The veteran has written that since service 
separation, he has not received significant exposure to 
sunlight either occupationally or recreationally.  He 
testified that everybody serving aboard nuclear powered 
submarines, including himself, wore exposure badges which 
were routinely checked.  He reported being aboard such 
submarine for 4 1/2 years.  He indicated that he had had 
multiple actinic keratosis removed from 2003 forward, and 
that he had approximately ten more which needed attention.  
He further argued that allowing these keratosis to be 
untreated could very likely result in them turning cancerous, 
and that it was accepted medical procedure to have them 
removed early as a result.  He also testified that his skin 
type made him more prone to keratosis because he was "light-
complex, blond-headed, blue eyes...."  He also reported not 
having a history of sunburns, and that he obviously did not 
get much sun exposure during service aboard submarines.

The first objective clinical evidence relevant to this appeal 
is a private July 2003 pathology report indicating that 
lesions removed from the veteran's right upper arm and left 
lower leg were diagnosed as hyperkeratotic actinic keratoses.

In March 2004, the veteran was provided a VA examination for 
skin.  It was reported that in addition to surgically removed 
keratosis in July 2003, the veteran had some eight actinic 
keratosis treated with liquid nitrogen in September 2003.  
The veteran had reported at that time that his private 
dermatologist was unsure of any relationship between 
radiation and his actinic keratosis.  The impression from 
examination was that the veteran had actinic keratosis which 
is associated "with solar radiation."  The doctor wrote that 
they may be associated with ionizing radiation as well.  She 
wrote that the fact that the veteran had one removed from his 
leg might be more indicative as having been caused by 
ionizing radiation.  She pointed out that the veteran also 
had seborrheic keratosis which were benign and which were not 
associated with ionizing radiation.  She reported that the 
veteran's actinic keratosis caused no functional impairment.  
She also wrote that "they started in 2003."  Finally, she 
wrote that it was more likely that ionizing radiation was 
associated because he had keratoses are on his legs, which 
was not an area of excessive sun exposure.  

In September 2003, the veteran was seen by VA for a 
dermatological consultation.  The consultation write-up 
indicated that the veteran reported that he had been "exposed 
to a lot of ionizing radiation."  Eight actinic keratosis 
were treated with cryotherapy at this consultation.  This 
report noted that the physician had discussed with the 
veteran that it was possible that ionizing radiation 
contributed to these lesions since he had some of them 
manifest in non-sun exposed areas.

In March 2005, the veteran was provided his most recent VA 
examination.  The veteran's history of service aboard a 
nuclear submarine was discussed, the past biopsy of two 
lesions being diagnosed as actinic keratosis privately was 
also discussed.  This physician noted that the veteran was a 
"Fitzpatrick Type II skin," indicating that he burns easily.  
The veteran did describe "numerous sunburns as a child."  The 
dermatologist wrote that it was known that intermittent sun 
exposure and sunburns as a child was a high risk factor for 
later onset of skin cancers.  After conducting a current 
examination and review of the clinical record, this VA 
dermatologist wrote that whether or not the veteran's actinic 
keratosis was attributable to exposure to ionizing radiation 
was "pure speculation."  This physician also noted that 
keratosis on the legs was an atypical location.  

The Board considered referring this case for a dose estimate 
as discussed in 38 C.F.R. § 3.311(a).  However, in accordance 
with that regulation, dose estimates are not required in the 
absence of any radiogenic disease, as defined in governing VA 
laws and regulations.  Actinic keratosis is not considered a 
radiogenic disease, and the veteran has no valid diagnosis 
for any of the cancers specifically enumerated as radiogenic 
diseases.  Additionally, a dose estimate would seem 
unnecessary since there is of record the actual documented 
radiogenic exposure data which was recorded during service 
for the veteran between March 1974 and September 1978.  The 
service data does not indicate that any single documented 
exposure or that the total of all such exposures during 
service were sufficient to warrant a finding of occupational 
radiation exposure.  That is, it does not appear from the 
objective records maintained during the veteran's period of 
military service that the documented doses from gamma and X-
ray were in any way collectively viewed as placing the 
veteran at risk.  As noted, the documented doses appear to be 
extremely minuscule both individually and collectively.  
Also, although the veteran wrote about being dosed with water 
contaminated by reactor coolant, it is noteworthy that the DD 
Form 1141 on file does not corroborate such particular 
exposure, separate and apart from exposures apparently 
otherwise documented by the wearing of dose badges during 
service aboard the nuclear submarine.  

After careful review of all of the evidence on file, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for actinic 
keratosis either on a direct or presumptive basis.  Actinic 
keratosis is not shown to have been incurred or aggravated 
during active military service.  The veteran has reported 
first noticing keratosis some time in the 1980's, well after 
service separation, although the first actual objective 
documentation of treatment for keratosis occurs in 2003.  
Entitlement to service connection for chronic actinic 
keratosis on a direct incurrence theory is not warranted.

Service connection for actinic keratosis is also not 
warranted on a presumptive basis since actinic keratosis are 
not a radiogenic disease which may be presumed to be related 
to radiation exposure, which for the veteran is itself well 
documented.  These exposures, as documented in the DD Form 
1141 on file, reflect extremely low exposure levels.  Navy 
officials who reviewed the veteran's exposure levels noted, 
for certain periods, that the exposure levels were "not 
considered occupational radiation exposure."  Monitoring was 
performed to verify that general population radiation 
exposure limit of 00.125 Rem per quarter and 00.500 Rem per 
year were not exceeded.  Aside from the veteran's documented 
actinic keratosis, he certainly is not shown to have 
manifested any of the radiogenic cancers (or any cancer) 
listed in the governing regulations which are in fact known 
to result from excessive ionizing radiation exposure.  

Additionally, the Board does not find any of the clinical 
opinions on file to be particularly compelling.  Both the 
September 2003 VA outpatient treatment consultation and March 
2004 VA examination opined that it was possible that the 
veteran's exposure to ionizing radiation during service 
contributed to his actinic keratosis, because of their 
appearance on his lower extremities, in "non-sun exposed 
areas."  Medically opined possibilities do not amount to an 
equipoise of evidence in favor of the claim.  The veteran 
clearly reported to the VA physician conducting the March 
2005 VA examination that he had numerous sunburns as a child, 
and it is not unreasonable to assume that some of these 
childhood sunburns occurred when the veteran was wearing 
short pants or swim wear.  Although it may be clear that the 
majority of actinic keratosis is found on the head, neck, 
back and arms, because these areas are most often exposed to 
sunlight, the exposure of the legs to sunlight, ankles and 
feet can certainly not be regarded as a particularly rare or 
uncommon event.  The March 2004 VA examination noted that the 
veteran's seborrheic keratosis were clearly not associated 
with ionizing radiation.  

All three clinical clinical opinions on file reflect 
essentially speculation only without any discussion of the 
veteran's actual low doses of radiation documented in his 
service personnel records.  Conversely, there is substantial 
evidence on file supporting the conclusion that actinic 
keratosis are almost universally recognized as resulting from 
exposure to sunlight and solar radiation.  Again, the Board 
considered referring this appeal for a dose estimate and/or 
opinion consistent with 38 C.F.R. § 3.311, but the veteran is 
not shown to have a radiogenic disease.  

There is no evidence on file, and the Board is aware of no 
generally accepted medical information, which supports a 
finding that routine actinic keratosis may result from 
exposure to ionizing radiation, as opposed to the well 
documented historical knowledge that such keratosis result 
from solar radiation.  The medical opinions of record have 
not included any supporting documentation or rationale's that 
the veteran manifestations of keratosis on the lower 
extremities (i.e. area of the body exposed when wearing 
shorts)  is not compelling evidence that his keratosis result 
from ionizing radiation exposure.  Actinic keratosis is not a 
radiogenic disease.

In advancing his claim, the veteran has reported no post-
service occupational or recreational exposure to sunlight.  
As indicated, the veteran reported to a VA examiner of 
childhood exposure to sunlight.  The first objective evidence 
of actinic keratosis occurred in 2003, some 25 years after 
the veteran was separated from service.  From a pure 
probability theory as revealed by the competent medical 
evidence of record, there is certainly a much greater 
opportunity for exposure to sunlight of both the upper and 
lower extremities both during childhood through service 
enlistment, and following service separation, than there was 
during service aboard submarines, including the documented 
minor exposure to ionizing radiation during such service.  
For all of these reasons, the Board finds that a 
preponderance of the evidence is against the finding that 
chronic actinic keratosis is attributable to exposure to 
ionizing radiation during service.

ORDER

Service connection for actinic keratosis is denied.



	                        
____________________________________________
	MARY C. PELTZER,
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


